Application by Harvey S. Gilbert, a suspended attorney, for reinstatement. By prior order, dated February 20, 1987, this court granted the application, on condition that he present proof of having taken and passed the professional responsibility portion of the Multi-State Bar Examination.
This court is satisfied that the condition has been complied with and therefore the petitioner, Harvey S. Gilbert, is ordered reinstated to the Bar of the State of New York and the clerk of this court is directed to restore petitioner’s name to the roll of attorneys and counselors-at-law forthwith. Mollen, P. J., Thompson, Bracken, Brown and Spatt, JJ., concur.